DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/22 has been entered.
Claim Status
Claims 1-6, 8-12, and 14-20 are pending.  Claims 1, 9, and 15 have been amended and claims 7 and 13 were previously cancelled.  
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-12, and 14-20 have been considered but are not persuasive.  With respect to Claims 1-2, 5-6, 9-10, 12, 15-16, and 18-20, the Applicant’s representative argues that the prior art of Visocnik does not disclose or render obvious the features of the claimed invention (see Remarks – 11/28/22, pg. 8-12).  First, the Applicant’s representative argues that the prior art of Visocnik is directed to “a plurality of free spins during a feature game” and therefore do not occur independent of any event that caused the feature game because the second free spin is dependent on the event that caused that first free spin of the feature game of Visocnik (see Remarks, pg. 11). The Examiner respectfully disagrees.  As acknowledged by the Applicant’s representative, Visocnik teaches movement and projections that occur over “successive free games” which move the bonus symbol from position to position which cannot be interpreted as independent of any event that caused the feature game (see Remarks, pg. 11).   However, this is not commensurate with the scope of the amended claims which recites “for a second, subsequent play of the game that occurs independent of any triggering event that initiated the occurrence of the first play of the game”.  It follows that the Applicant’s argument is not persuasive and the rejection is discussed in detail by the newly asserted rejection below.
Secondly, with respect to claims 1-6, 8-12, and 14-20, the Applicant’s representative acknowledges that while Visocnik includes a first feature in which a bonus symbol (e.g., wild) is moved to another position of the matrix and a second feature which in which a copy of a duplicator/wild symbol is duplicated to a third coordinate on the matrix, it fails to teach or suggest any version in which a bonus symbol is first moved to one position of the matrix and then if an event randomly occurs in associated with that moved bonus symbol, the bonus symbol is then replicated at another positions of the matrix (see Remarks, pg. 11) and would not be obvious without the benefit of improper hindsight.  The Examiner respectfully disagrees.  Visocnik teaches a triggering event to move the bonus sequence may be scripted or randomly selected as to which coordinates of the matrix to move the bonus symbol (see Visocnik, 0097-0098).  Moreover, combining the movement of the bonus symbol of the first feature and the replication feature of the second feature for the bonus symbol does not require improper hindsight.  As expressed in Visocnik, the disclosed features provide a various scripted and exciting techniques to yield the predictable result to generate an entertaining bonus sequence (see Visocnik, 0021-0022).  Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of the various features taught in Visocnik to generate an engaging and improved device to provide an entertaining bonus sequence.  
With respect to dependent claims 10-12 and 14, the reasoning discussed above with respect to independent Claim 9 is maintained for substantially the same reasons.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under 35 USC 103 has been maintained below.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 15 recite the limitations “for a second, subsequent play of the game that occurs independent of any triggering event that initiated the occurrence of the first play of the game:” renders the claim indefinite as to the metes and bounds of the claimed invention (see independent Claim 1 (emphasis added)).  
Firstly, the claim is rendered unclear as to what the inventor intends as to be the scope of the invention by the limitation “independent of any triggering event that initiated the occurrence of the first play of the game:”  A review of the Specification does not clarify the limitation because the disclosure provides a plurality of wagering games which are initiated by a wager placed by user input on a game machine to initiate a primary game and a bonus feature and describes techniques for a processor to initiated the progress and display of symbols on the determined reel for a first game and for subsequent games (see Specification, 0038, 0055-0056).    
Secondly, the term “triggering event” is not defined in the Specification and therefore the plain and ordinary meaning of the term applies.  As defined by Google dictionary, “triggering” is “causing a particular action, process, or situation to happen” (see “triggering” retrieved via Google Dictionary from Oxford Languages). It follows that the plain and ordinary meaning of the limitation “triggering event” includes any event that causes a particular action, process, or situation to happen.  Stated differently, “any triggering event that initiated the occurrence of the first play of the game” includes i) any wager taken by the player to cause the first play of the game and/or ii) any event associated with the processor to cause the display device to display a first plurality of symbols at a first set of the symbol display position and display any awards associated with the displayed first plurality of symbols associated with a first game.  
For instance, the limitation “a second, subsequent play of the game that occurs independent of any triggering event that initiated the occurrence of the first play of the game” renders the claim unclear because the second, subsequent play of the game explicitly recites that “responsive to one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions: cause the display device to display a movement of that designated symbol from the first one of the symbol display positions to a second one of the symbol display positions”.  This renders the claim unclear because a second, subsequent play of the game cannot be independent of any triggering event and still require the designated symbol which occurred by a triggering event that was initiated by the first play of the game.  For at least these reasons, the metes and bounds of the claim cannot be determined and the limitation “for a second, subsequent play of the game that occurs independent of any triggering event that initiated the occurrence of the first play of the game:” renders the claim indefinite because this condition cannot be met when the second subsequent play of the game is “responsive to one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions: cause the display device to display a movement of that designated symbol from the first one of the symbol display positions to a second of the symbol display positions”.  Stated differently, as there is an interdependent relationship between the first and the second subsequent game they cannot be independent of any trigger event that initiated the first play of the game because the displayed designated symbol is caused by a triggering event initiated by the processor to initiate the occurrence of the first play of the game.  For at least these reasons, Claims 1-6, 8 and 15-20 have been rejected for failing to point out and distinctly claim the metes and bounds of the claimed invention.
For purposes of examination, the Examiner has interpreted the limitation as the second, subsequent play of the game that occurs independent of any triggering event that initiated the occurrence of the first play of the game as being independent of the wager placed by the player because the second interpretation renders the claim indefinite due to the interdependency between the first and second subsequent game.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 9-10, 12, 15-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik et al. (US 2004/0048646 A1).
Regarding claim 1, Visocnik disclose a gaming system comprising: a processor (see Visocnik, Fig. 1, 0076-0077); and a memory device which stores a plurality of instructions, which when executed by the processor (see Visocnik, Fig. 1, 0077), cause the processor to: 
cause a display device to display a plurality of symbol display positions, for a first play of a game (see Visocnik, Fig. 41, 0080-0081, 0087):
cause the display device to display a first plurality of symbols at a first set of the symbol display positions (see Visocnik, Fig. 41, 0080-0081, 0087), and cause the display device to display any award associated with the displayed first plurality of symbols (see Visocnik, Figs. 41, 0082, 0091-0092), and 
for a second, subsequent play of the game that occurs independent of any triggering event that initiated the occurrence of the first play of the game (see Visocnik, Figs. 2-3, 0083-0085, 0089, wherein the bonus feature is triggered by the processor and does not require an additional wager or free spins that are triggered during the bonus event):
responsive to one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions (see Visocnik, Fig. 5-7, 0041-0043, 0087, 0090-0094, 0096, wherein the bonus symbol is a designated symbol responsive to one of the plurality of symbols for the first play of the game (e.g., a Mouse moves away from the Cat; a Mouse moves towards the Cheese):
cause the display device to display a movement of that that designated symbol from the first one of the symbol display positions to a second one of the symbol display positions (see Visocnik, Figs. 41-42, 0096-0098, wherein the wild symbol is a bonus symbol 24 with a wild designation is moved to randomly selected coordinates in a scripted or randomly allocated number of moves to a second one of the symbol display positions), 
cause the display device to display a second plurality of symbols at a second set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a second plurality of symbols at a second set of symbol display positions), and
cause the display device to display any award associated with the displayed second plurality of symbols and the displayed designated symbols (see Visocnik, 0077, 0091-0092);
Although, the cited embodiment of the moving the designated symbol does not specifically teach a replication of that designated symbol, Visocnik teaches various features associated with the bonus symbol attributes.  
In an alternative embodiment, Visocnik teaches for a second, subsequent play of the feature game that occurs independent of any triggering event that initiated the occurrence of the first play of the game (see Visocnik, Figs. 2-3, 0083-0086, 0089, wherein the bonus feature is triggered by the processor and does not require an additional wager or free spins that are triggered during the bonus event): responsive to one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions, after displaying that designated symbol at the second one of the symbol display positions and responsive to a triggering event randomly occurring in associated with that moved designated symbol (see Visocnik, 27-29, 0084, 0087, 0090-0092, 0116, wherein the triggering event is a randomly determined position of a duplicator symbol with a bonus symbol), cause the display device to display a replication of that designated symbol to at least a third one of the symbol display positions (see Visocnik, Fig. 27-29, 0090-0092, 0116, wherein the trigger of the bonus symbol 24 with the duplicator symbol 89 causes the replication of the bonus symbol to a third one of the symbol display positions).  One would have been motivated to incorporate the teachings of Visocnik’s attribute techniques to yield the predictable result to provide entertaining and enhanced game sequences (see Visocnik, 0021).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention wherein after displaying that designated symbol at the second one of the symbol display positions and responsive to a triggering event randomly occurring in association with that moved designated symbol, cause the display device to display a replication of that designated symbol to at least a third one of the symbol display positions, the third one of the symbol display positions being different from the first one of the symbol display positions, cause the display device to display a second plurality of symbols at a second set of the symbol display positions, and cause the display device to display any award associated with the displayed second plurality of symbols and the displayed designated symbols.
Regarding claim 9, Visocnik disclose a gaming system comprising: a processor (see Visocnik, Fig. 1, 0076-0077); and a memory device which stores a plurality of instructions, which when executed by the processor (see Visocnik, Fig. 1, 0077), cause the processor to: 
cause a display device to display a plurality of symbol display positions, for a first play of a game (see Visocnik, Fig. 41, 0080-0081, 0087):
cause the display device to display a first plurality of symbols at a first set of the symbol display positions (see Visocnik, Fig. 41, 0080-0081, 0087), and cause the display device to display any award associated with the displayed first plurality of symbols (see Visocnik, Figs. 41, 0082, 0091-0092), and 
responsive to one of the displayed plurality of symbols for the first play of the game being a wild symbol displayed at a first one of the symbol display positions (see Visocnik, Fig. 5-7, 41-43, 0090-0094, wherein the bonus symbol is responsive to one of the plurality of symbols for the first play of the game (e.g., a Mouse moves away from the Cat; a Mouse moves towards the Cheese), for a second subsequent play of the game (see Visocnik, Figs. 41-43, 0087, 0090-0092, 0096 wherein the bonus symbol attribute is a WILD)):
cause the display device to display a movement of that that wild symbol from the first one of the symbol display positions to a second one of the symbol display positions (see Visocnik, Figs. 41-42, 0096-0098, wherein the wild symbol is a bonus symbol 24 with a wild designation is moved to randomly selected coordinates in a scripted or randomly allocated number of moves to a second one of the symbol display positions), 
cause the display device to display a second plurality of symbols at a second set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a second plurality of symbols at a second set of symbol display positions), and
cause the display device to display any award associated with the displayed second plurality of symbols and the displayed wild symbols (see Visocnik, 0077, 0091-0092);
responsive to no triggering event occurring and one of the displayed plurality of symbols for the first play of the game being the designated symbol display for the first one of the symbol display positions without the triggering event occurring (see Visocnik, Fig. 41-43, 0096, wherein the no trigger event occurs when no duplicator symbol 89 is selected for the duplication attribute), for the second, subsequent play of the game, to:
cause the display device to display that designated symbol at the second of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the designated symbol is a bonus symbol displayed at a second one of the symbol display positions), 
cause the display device to display a third plurality of symbols at a third set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a third plurality of symbols at a third set of the symbol display positions), 
and cause the display device to display any award associated with the displayed third plurality of symbols and the displayed designated symbols (see Visocnik, Figs. 41-42, 0077, 0091-0092, wherein processor determines winning outcomes and issues award outcomes).  Although, the cited embodiment of the wild symbol does not specifically teach a replication of that wild symbol, Visocnik teaches various features associated with the bonus symbol attributes.  
In an alternative embodiment, Visocnik teaches responsive to one of the displayed plurality of symbols for the first play of the game being a wild symbol displayed at a first one of the symbol display positions, for a second, subsequent play of the feature game: after displaying that designated symbol at the second one of the symbol display positions and responsive to a triggering event randomly occurring in associated with that moved wild symbol (see Visocnik, 27-29, 0087, 0090-0092, 0116, wherein the triggering event is a randomly determined position of a duplicator symbol with a bonus symbol), cause the display device to display a replication of that wild symbol to at least a third one of the symbol display positions (see Visocnik, Fig. 27-29, 0090-0092, 0116, wherein the trigger of the bonus symbol 24 with the duplicator symbol 89 causes the replication of the bonus symbol to a third one of the symbol display positions).  One would have been motivated to incorporate the teachings of Visocnik’s attribute techniques to yield the predictable result to provide entertaining and enhanced game sequences (see Visocnik, 0021).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention wherein after displaying that wild symbol at the second one of the symbol display positions and responsive to a triggering event randomly occurring in associated with that moved wild symbol, cause the display device to display a replication of that wild symbol to at least a third one of the symbol display positions, the third one of the symbol display positions being different from the first one of the symbol display positions, cause the display device to display a second plurality of symbols at a second set of the symbol display positions, and cause the display device to display any award associated with the displayed second plurality of symbols and the displayed wild symbols.
Regarding claim 15, Visocnik disclose a method of operating a gaming system, the method comprising: 
displaying, by the display device, a plurality of symbol display positions, for a first play of a game (see Visocnik, Fig. 41, 0080-0081, 0087):
displaying, by the display device, a first plurality of symbols at a first set of the symbol display positions (see Visocnik, Fig. 41, 0080-0081, 0087), and displaying by the display device, any award associated with the displayed first plurality of symbols (see Visocnik, Figs. 41, 0082, 0091-0092), and 
for a second, subsequent play of the game that occurs independent of any triggering event that initiated the occurrence of the first play of the game (see Visocnik, Figs. 2-3, 0083-0085, 0089, wherein the bonus feature is triggered by the processor and does not require an additional wager or free spins that are triggered during the bonus event):
responsive to one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions (see Visocnik, Fig. 5-7, 0041-0043, 0087, 0090-0094, 0096, wherein the bonus symbol is a designated symbol responsive to one of the plurality of symbols for the first play of the game (e.g., a Mouse moves away from the Cat; a Mouse moves towards the Cheese):
cause the display device to display a movement of that that designated symbol from the first one of the symbol display positions to a second one of the symbol display positions (see Visocnik, Figs. 41-42, 0096-0098, wherein the wild symbol is a bonus symbol 24 with a wild designation is moved to randomly selected coordinates in a scripted or randomly allocated number of moves to a second one of the symbol display positions), 
cause the display device to display a second plurality of symbols at a second set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a second plurality of symbols at a second set of symbol display positions), and
cause the display device to display any award associated with the displayed second plurality of symbols and the displayed designated symbols (see Visocnik, 0077, 0091-0092).
Although, the cited embodiment of the moving the designated symbol does not specifically teach a replication of that designated symbol, Visocnik teaches various features associated with the bonus symbol attributes.  
In an alternative embodiment, Visocnik teaches for a second, subsequent play of the feature game that occurs independent of any triggering event that initiated the occurrence of the first play of the game (see Visocnik, Figs. 2-3, 0083-0086, 0089, wherein the bonus feature is triggered by the processor and does not require an additional wager or free spins that are triggered during the bonus event): responsive to one of the displayed plurality of symbols for the first play of the game being a designated symbol displayed at a first one of the symbol display positions, after displaying that designated symbol at the second one of the symbol display positions and responsive to a triggering event randomly occurring in associated with that moved designated symbol (see Visocnik, 27-29, 0084, 0087, 0090-0092, 0116, wherein the triggering event is a randomly determined position of a duplicator symbol with a bonus symbol), cause the display device to display a replication of that designated symbol to at least a third one of the symbol display positions (see Visocnik, Fig. 27-29, 0090-0092, 0116, wherein the trigger of the bonus symbol 24 with the duplicator symbol 89 causes the replication of the bonus symbol to a third one of the symbol display positions).  One would have been motivated to incorporate the teachings of Visocnik’s attribute techniques to yield the predictable result to provide entertaining and enhanced game sequences (see Visocnik, 0021).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention wherein after displaying that designated symbol at the second one of the symbol display positions and responsive to a triggering event randomly occurring in association with that moved designated symbol, cause the display device to display a replication of that designated symbol to at least a third one of the symbol display positions, the third one of the symbol display positions being different from the first one of the symbol display positions, cause the display device to display a second plurality of symbols at a second set of the symbol display positions, and cause the display device to display any award associated with the displayed second plurality of symbols and the displayed designated symbols.
Regarding claims 2, 10, and 16, Visocnik teach the gaming system of Claim 1, the gaming system of Claim 9, and method of Claim 15.  Visocnik further teach wherein the third one of the symbol display positions is adjacent to the first one of the symbol display positions (see Visocnik, Fig. 29, 0116, wherein the duplicated symbol 24 is in a third position that is adjacent to the bonus symbol 24).
Regarding claim  5, 12, and 19, Visocnik teach the gaming system of Claim 1, the gaming system of Claim 9, and the method of Claim 15.  Visocnik further teach wherein the first one of the plurality of symbol display positions comprises the second one of the plurality of symbol display positions (see Visocnik, Fig. 42, 0116, wherein the bonus symbol display positions of display 10 in the subsequent game are the first one of the plurality of symbol display positions which comprises the second one of the plurality of symbol display positions).
Regarding claims 6 and 20, Visocnik teach the gaming system of Claim 1 and the method of Claim 15, wherein when executed by the processor responsive to one of the displayed plurality of symbols for the first play of the game being the designated symbol display for the first one of the symbol display positions without the triggering event occurring (see Visocnik, Fig. 41-43, 0096, wherein the no trigger event occurs when no duplicator symbol 89 is selected for the duplication attribute), the instructions cause the processor, for the second, subsequent play of the game, to:
cause the display device to display that designated symbol at the second of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the designated symbol is a bonus symbol displayed at a second one of the symbol display positions), 
cause the display device to display a third plurality of symbols at a third set of the symbol display positions (see Visocnik, Figs. 41-42, 0096, wherein the non-bonus symbols selected for the subsequent free spin is a third plurality of symbols at a third set of the symbol display positions), 
and cause the display device to display any award associated with the displayed third plurality of symbols and the displayed designated symbols (see Visocnik, Figs. 41-42, 0077, 0091-0092, wherein processor determines winning outcomes and issues award outcomes).
Regarding claim 18, Visocnik teach the method of claim 15.  Visocnik further teach wherein the designated symbol comprises a wild symbol (see Visocnik, Fig. 27-29, 41-43, 0096, wherein the bonus symbol is a ‘wild’ during one or more subsequent games during the bonus event).
Claims 3, 11, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik as applied to claims 9 above, in view of Jensen et al. (US 2008/0108411 A1) and Singer et al. (US 2003/0216165 A1).
Regarding claim 11, Visocnik teach the gaming system of Claim 1, the gaming system of Claim 9, and the method of Claim 15.  Although, Visocnik teach a bonus feature with a first and second play of the game that may be terminated by exhaustion of the allotted free games or a bonus terminating outcome or by a sequence of events occurred in successive free spins in which the player is returned to the base game (see Visocnik, 0121), it is silent as to i) wherein when executed by the processor responsive to the award for the second, subsequent game of the game having a value greater than zero and ii) the instructions cause the processor to cause the display device to display a removal of any displayed designated/wild symbols.
Jensen teach a gaming system wherein when executed by the processor the processor responsive to the determined award for a second, subsequent play of reel game having a value greater than zero, the instructions cause the processor to end the game (see Jensen, 0108).  Stated differently, by ending the feature and returning to the base game, the instructions cause would cause the processor to remove displayed designated symbols from the bonus feature game.  One would have been motivated to incorporate the teachings of Jensen to use known techniques with similar devices to yield the predictable result to enhance game play and excitement.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bonus game of Visocnik wherein when executed by the processor responsive to the determined award for the second subsequent game of the game having a value greater than zero to cause the processor to reset or end the game feature and cause the processor to remove any displayed designated/wild symbols.
 Moreover, Singer teach a game feature which provides a plurality of designated symbols to be awarded during a spin of the game feature.  Specifically, Singer teach a game which awards a value greater than zero (e.g., a plurality of designated bonus symbols) during a round of a game and resets the display prior to a subsequent spin of the reels (see Singer, 0074).  Stated differently, Singer teach by resetting the designated symbols cause the display device to remove any displayed designated/wild symbols for a second, subsequent play of the game by causing the processor to remove displayed designated symbols.  One would have been motivated to incorporate the teachings of Singer by using known techniques to yield the predictable result to increase player excitement and profitability for the game provider.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wherein when executed by the processor responsive to the determined award for the second, subsequent play of the game having a value greater than zero, the instructions cause the processor to remove any displayed designated/wild symbols. 
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik as applied to claim 1 above, and further in view of Okuniewicz (US 2001/0036854 A1).
Regarding claims 4 and 8, Visocnik teach the gaming system of claim 1.  However, Visocnik is silent as to wherein any award comprises a lottery ticket.
Okuniewicz teach a gaming system wherein the determined award comprises a lottery ticket (see Okuniewicz, 0017, wherein the gaming device dispenses a lottery ticket as an award for a reel combination).  One would have been motivated to incorporate the teachings of Okuniewicz determined award to yield the predictable result of providing increased winnings and enhancing game play (see Okuniewicz, 0007, 0015, 0017).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention wherein any determined award comprises a lottery ticket.
Claims 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Visocnik as applied to claims 1 and 9 above, and further in view of Jensen et al. (US 2008/0108411 A1).
Regarding claims 8 and 14, Visocnik teaches the gaming system of claim 1 and claim 9.  However, Visocnik is silent to wherein the display device comprises part of a mobile device.
Jensen teaches a gaming system including a display device wherein the display device comprises part of a mobile device (see Jensen, 0025, 0030, wherein the PDA comprises a display to present games in a mobile device).  One would have been motivated to incorporate the teachings of Jensen to use known techniques to yield the predictable result to enable the player to play at a variety of different locations (see Jensen, 0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made wherein the display device comprises part of a mobile device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715